Citation Nr: 1127578	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for intervertebral disc syndrome with degenerative disc disease of the cervical spine for the period from July 20, 2006 to April 25, 2007.

2.  Entitlement to an evaluation greater than 30 percent for intervertebral disc syndrome with degenerative disc disease status post cervical diskectomy and fusion with scar, for the period since June 1, 2007.

3.  Entitlement to service connection for antithrombin III deficiency with chronic pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his January 2008 VA Form 9, the Veteran requested a hearing in Washington, DC.  The requested hearing was scheduled for May 10, 2010.  In February 2010, the Veteran indicated that he had received notice of the hearing, but declined the need for a hearing and requested that the case move forward.  The Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2010).  

The Board acknowledges that additional private medical evidence was received at both the RO and the Board following the May 2009 supplemental statement of the case.  On review, the evidence essentially duplicates information already of record and/or pertains to claims not on appeal.  Thus, a remand for issuance of additional supplemental statement of the case would serve no useful purpose and is not required.  See 38 C.F.R. §§ 19.37, 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The issue of entitlement to service connection for antithrombin III deficiency with chronic pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from July 20, 2006 to April 25, 2007, evidence of record does not show forward flexion of the cervical limited to 30 degrees; or, combined range of motion of the cervical spine limited to 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  The Veteran underwent cervical spine surgery on April 25, 2007; for the period from April 25, 2007 to June 1, 2007, he was assigned a 100 percent evaluation based on the need for convalescence.

3.  For the period since June 1, 2007, evidence of record does not show unfavorable ankylosis of the entire cervical spine.

4.  The surgical scar on the Veteran's anterior neck is not manifested by one characteristic of disfigurement and is not shown to be unstable or painful on examination.  


CONCLUSIONS OF LAW

1.  For the period from July 20, 2006 to April 25, 2007, the criteria for an evaluation greater than 10 percent for intervertebral disc syndrome with degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5243 (2010).  

2.  For the period since June 1, 2007, the criteria for an evaluation greater than 30 percent for intervertebral disc syndrome with degenerative disc disease status post cervical diskectomy and fusion with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A ; 38 C.F.R. §§ 4.3, 4.7, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The Board notes that the "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the Board considers the claim for a higher disability rating for service-connected cervical spine disability to be a "downstream" issue arising from the initial grant of service connection.  That is, in January 2007 the RO granted entitlement to service connection and at the same time, requested an immediate examination to determine the level of disability.  The claim was readjudicated in April 2007 following receipt of such examination.  The Veteran perfected an appeal of this decision.  

In August 2006, the RO notified the Veteran of the evidence necessary to substantiate his claim for service connection.  He was advised of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  This letter also notified the Veteran of how VA determines disability ratings and effective dates.

For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding, in July 2008, the Veteran was provided additional information regarding the assignment of disability ratings and was advised of applicable rating criteria.  The claim was most recently readjudicated in the May 2009 supplemental statement of the case.  The RO provided additional notification in June 2009 correspondence.
 
Under VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring service records and relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains service treatment records and private medical records.  The Veteran was provided various VA examinations throughout the appeal period and on review, they are adequate for rating purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

In January 2007, the RO granted entitlement to service connection for a cervical spine (C6) compression fracture, also claimed as spinal cord contusion, and assigned a 0 percent evaluation effective July 26, 2006.  In April 2007, the RO recharacterized the disability as intervertebral disc syndrome with degenerative disc disease and increased the evaluation to 10 percent effective July 26, 2006.  

In May 2008, the RO recharacterized the disability as intervertebral disc syndrome with degenerative disc disease status post cervical diskectomy and fusion with scar and assigned a 100 percent evaluation effective April 25, 2007, based on the need for convalescence following surgery.  See 38 C.F.R. § 4.30.  A 10 percent evaluation was assigned effective June 1, 2007.  

In April 2009, the RO increased the evaluation for cervical spine disability to 30 percent effective June 1, 2007.  In May 2009, the RO assigned an earlier effective date of July 20, 2006 for the grant of service connection for cervical spine disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation, when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The General Rating Formula for Diseases and Injuries of the Spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Additionally, in considering the merits of the claim, the Board acknowledges that pursuant to the General Rating Formula for Diseases and Injuries of the Spine, Note (1), any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  Medical evidence of record indicates significant secondary conditions.  In his January 2008 VA Form 9, the Veteran argued that the conditions associated with his intervertebral disc syndrome had not been evaluated.  

In April 2009, the RO granted separate evaluations for sensory and/or motor deficits of the right upper extremity (10 percent); left upper extremity (10 percent); right lower extremity (10 percent); and left lower extremity (10 percent).  The Veteran subsequently requested reconsideration to be sure that his disability was correctly rated.  In August 2009, the RO continued the evaluations assigned in April 2009 for the neurologic deficits in the upper and lower extremities and also granted service connection for additional secondary conditions - right knee strain (10 percent); right hip strain (10 percent); left hip strain (10 percent); left knee strain (10 percent); left hip strain (10 percent); left wrist strain (10 percent); flexion deformity bilateral little fingers (10 percent); and right hand and thumb strain (0 percent).  The Veteran did not disagree with the evaluations or effective dates assigned and these issues are not for consideration by the Board at this time.  As such, complaints and findings related to associated neurologic abnormalities will not be discussed in detail.  

The Board further notes that in November 2009, the RO granted entitlement to service connection for thoracolumbar spasticity secondary to service-connected cervical spine disability and assigned a 20 percent evaluation.  

The Board's discussion will be limited to those periods wherein the Veteran was not assigned a total evaluation.  

i. For the period from July 20, 2006 to April 25, 2007

In July 2006, the Veteran claimed entitlement to service connection for a cervical spine disability.  Private medical records show complaints and pathology related to the cervical spine.  

On VA examination in March 2007, the Veteran reported stiffness, loss of range of motion, weakness, and numbness and reduced strength in the upper extremities.  He reported constant pain.  On a scale from 1 to 10 (10 being the worst pain), his pain level was at 5.  The pain is relieved by medication.  Current treatment was Flexeril and Roxicet.  The Veteran stated that his spine condition does not cause incapacitation.  On physical examination, the Veteran's posture and gait were within normal limits and he did not require an assistive device for ambulation.  Examination of the cervical spine revealed evidence of radiating pain on movement down the right arm with no evidence of muscle spasm.  There was tenderness in the paraspinal muscles.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was flexion to 45 degrees, with pain occurring at 35 degrees; extension to 20 degrees, with pain occurring at 20 degrees; right and left lateral flexion to 30 degrees, with pain occurring at 30 degrees; and right and left rotation to 60 degrees, with pain occurring at 60 degrees.  Joint function of the spine was limited by pain following repetitive use.  Additional limitation of joint function was 10 degrees.  Joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination following repetitive use.  There was symmetry of spinal motion with normal curvatures of the spine.  Signs of intervertebral disc syndrome were noted.  Cervical spine x-rays showed degenerative arthritis and joint narrowing.  

In his May 2007 notice of disagreement, the Veteran argued that his range of motion was considerably less than the cited range of motion in the April decision.  The Board acknowledges the Veteran's contentions.  Evidence of record, however, does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion not greater than 170 degrees.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board has considered the additional limitation of motion following repetitive use but does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  


ii. For the period beginning June 1, 2007

The Veteran underwent an anterior diskectomy and fusion, C4 and C5, C6 and C7 on April 25, 2007.  As noted, the Veteran was in receipt of a total evaluation for the period from April 25, 2007 to June 1, 2007.  Effective June 1, 2007, the Veteran's intervertebral disc syndrome and degenerative disc disease status post cervical diskectomy and fusion with scar is evaluated as 30 percent disabling. 

In a December 2007 statement, the Veteran reported that he continued to have periods where he was unable to go to work due to pain.  He indicated that he was out of the office from numerous days in July and August 2007.  

A December 2007 private physical therapy evaluation indicates that cervical spine range of motion was: flexion to 15 degrees; extension to 5 degrees; right lateral flexion to 4 degrees (5); left lateral flexion to 1 degree (0); right rotation to 26 degrees (30); and left rotation to 34 degrees (35).  (The numbers in parentheses represent range of motion measurement rounded to the nearest 5 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note (4)).  

On VA examination in March 2009, the Veteran reported various orthopedic symptoms including stiffness, numbness, loss of motion, loss of flexibility, and fatigue.  The pain level was a 9.  The pain can be elicited by physical activity and comes spontaneously.  It is relieved by medication and TENS electrical stimulus on occasion.  At the time of pain, he cannot fully function and can only minimally function with medication.  The Veteran reported that all aspects of his life were affected.  On physical examination, the veteran's posture was stiff and gait was stiff with spasticity to movements.  He requires a cane.  Examination of the cervical spine revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was tenderness bilateral mid to lower cervical paraspinal muscles.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was: flexion to 10 degrees, with pain occurring at 0 degrees; extension to 15 degrees, with pain occurring at 0 degrees; right and left lateral flexion to 10 degrees, with pain occurring at 0 degrees; and right and left rotation to 35 degrees, with pain occurring at 0 degrees.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  Additional limitation of joint function was 5 degrees.  Joint function was not additionally limited by incoordination.  Inspection of the spine revealed normal head position and symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine of flat cervical curve.  Signs of intervertebral disc syndrome were reported with findings at multiple levels.  

The examiner further noted that the effect of the condition on the Veteran's usual occupation was that he cannot sit for more than 30 minutes, constant pain causes poor concentration, and he cannot turn his head in meetings without pain.  The effect on his daily activity is that he can drive only short distances, uses a cane at all times, and has extremely limited physical activity due to pain and spasticity.  

On review, evidence of record does not show unfavorable ankylosis of the entire cervical spine and an evaluation greater than 30 percent is not warranted.  The Board acknowledges the Veteran's complaints and the findings of additional limitation following repetitive motion.  The Veteran, however, continues to have some range of motion throughout the cervical spine and the findings do not more nearly approximate ankylosis.  There is no basis for assigning a higher evaluation under the General Rating Formula for Disease and Injuries of the Spine based on functional impairment due to pain or other factors.  See DeLuca.  

As noted, the Veteran's cervical spine disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with separately assigned evaluations for associated neurologic conditions.  Considering the procedural history of the case, the Board has essentially limited its consideration to the orthopedic manifestations.  The Board acknowledges the Veteran's reports at his March 2009 VA examination of incapacitating episodes in 2008 - 3 days in January, 15 days in June, and 14 days in August.  The Board observes that assuming these episodes were incapacitating for VA purposes, the criteria for a 40 percent evaluation would be met under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Virtually all acute incapacitating episodes, however, are the result of chronic orthopedic and neurologic findings.  Thus, if ratings for chronic manifestations were combined with a rating for incapacitating episodes, it would result in the evaluation of the same disability under multiple diagnostic codes.  See 67 Fed. Reg. 54347-48 (Aug. 22, 2002); 38 C.F.R. § 4.14.  

On review, the Veteran's disability is more favorably evaluated under the General Rating Formula for Diseases and Injuries of the Spine with multiple separate evaluations for associated neurologic abnormalities. 

The RO assigned staged ratings and the Board finds no basis for assigning additional evaluation periods.  See Fenderson.

The Board further acknowledges that the RO granted service connection for the scar following surgery and assigned a 0 percent evaluation.  See May 2008 rating decision.  The scar was also addressed in the supplemental statement of the case and has essentially been included in the evaluation issue currently on appeal.  Thus, the Board will consider whether a separate compensable evaluation is warranted.  

VA examination in March 2009 noted a level scar at the anterior neck measuring about 6.5 cm by .3 cm.  The scar has hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture or limitation of motion.  On review, the evidence does not show one characteristic of disfigurement, or that the scar is unstable or painful on examination and the criteria for a separate compensable evaluation are not met.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 and 7805 (2008).  

The Board observes that changes were made to the rating criteria for the skin effective October 23, 2008.  Specifically, the amendment revised Diagnostic Codes 7801, 7802, 7804 and 7805.  Diagnostic Code 7803 was removed.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2009). The Veteran's claim for benefits was filed prior to October 23, 2008. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from the Veteran's service-connected cervical spine disability.  Higher schedular evaluations are available under the assigned rating code for greater levels of disability.  The Veteran is also receiving separate ratings for numerous associated conditions.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

Finally, the Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a claim for a total disability evaluation based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board acknowledges the Veteran's contentions regarding occupational impairment.  Evidence of record, however, suggests the Veteran is gainfully employed and the Board finds that a claim for TDIU is not raised by the record.  


ORDER

Entitlement to an evaluation greater than 10 percent for intervertebral disc syndrome with degenerative disc disease of the cervical spine for the period from July 20, 2006 to April 25, 2007 is denied.

Entitlement to an evaluation greater than 30 percent for intervertebral disc syndrome with degenerative disc disease status post cervical diskectomy and fusion with scar, for the period from June 1, 2007, is denied.


REMAND

In January 2007, the RO denied entitlement to service connection for antithrombin III deficiency with chronic pulmonary embolism requiring treatment with Coumadin.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In his May 2007 notice of disagreement, the Veteran argued that he never had any clotting history prior to his in-service appendectomy and that there was no hereditary tendency.  He argued that the need for maintaining blood thinner treatment was triggered by surgery.  

In the May 2011 informal hearing presentation, the representative argued that the Veteran's currently diagnosed and treated pulmonary condition is the same condition that was treated on active duty.  

Review of service treatment records shows that on March 12, 1989, the Veteran was admitted for immediate appendectomy.  Following discharge, he reported sharp pleuritic chest pain and shortness of breath.  He was diagnosed with pneumonia and given antibiotics.  The Veteran subsequently presented to the emergency room with worsening right posterior thoracic pain.  He was admitted on March 20, 1989 for suspected pulmonary embolism.  Pulmonary angiogram showed multiple emboli in the pulmonary vessels to the left lower lobe.  The Veteran was treated with heparin and was also started on Coumadin.  On March 28, 1989, the heparin was discontinued and he was discharged on Coumadin.  

Telephone consultation note dated in April 1989 indicates that the Veteran's antithrombin III level was 77 percent of normal and there was questionable antithrombin III deficit.  Note dated May 30, 1989 indicates that the Veteran was having blood drawn for a repeat level.  Coagulation laboratory consultation request dated May 31, 1989 indicates that antithrombin III level was within normal range (99 percent).  The physician indicated that there was no evidence for inherited disorder of coagulation.  Telephone consultation note dated in June 1989 shows the Veteran was informed that lab tests indicate no hereditary tendency for thrombus formation.  Record dated July 1989 indicates that the Veteran was stable status post pulmonary embolism.  Anticoagulant record indicates Coumadin was stopped in September 1989.

Private medical records dated in January 1992 indicate the Veteran presented with a 4-5 month history of chest pain.  X-rays showed some pleural and pulmonary scars at both bases.  Lung scan was normal.  Assessment was pleuritic chest pain possibly related to scarring of pulmonary embolis years ago.  

In an October 2006 statement, the Veteran reported that he restarted Coumadin therapy in April 1992 and continues to date.  

An April 2002 private medical record includes an impression of antithrombin III deficiency.  

Evidence of record clearly shows that the Veteran was hospitalized for pulmonary emboli during service and that he was started on blood thinners.  The Veteran reports that he has continued to take blood thinners and antithrombin III deficiency is currently noted.  On review, it is unclear whether the Veteran currently has residuals of pulmonary emboli, to include any pulmonary and/or hemic disorders, and as such, the Board finds that a VA examination and medical opinion are warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate examination to determine whether he currently has residuals of in-service pulmonary emboli.  In making this determination, the examiner is requested to identify any pulmonary and/or hemic disorders and indicate whether it is at least as likely as not that any such disorder is related to active military service or events therein.  The examiner is also requested to discuss the nature and etiology of any antithrombin III deficiency.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner is requested to provide a complete rationale for any opinion offered.

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for antithrombin III deficiency with chronic pulmonary embolism.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


